Citation Nr: 1726814	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  00-18 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for thoracolumbar myositis with bilateral radiculopathy.

2. Entitlement to an effective date prior to September 23, 2002 for the grant of service connection for radiculopathy of the right lower extremity.

3. Entitlement to an initial disability rating in excess of 10 percent for a cervical spine condition with right C5-C6 radiculopathy.

4. Entitlement to a disability rating in excess of 10 percent for supraventricular tachycardia.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1991 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and an April 2012 rating decision by the Appeals Management Center (AMC). 

In June 2013, the Veteran submitted a statement reporting he had relocated to the state of Florida.  The evidence of record shows that he is still living in Florida.  Thus, it appears that the RO with jurisdiction over this matter will need to change following this decision.

This matter was remanded by the Board in June 2006, July 2008, December 2010, July 2012, and March 2016 for further development.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.

The issue of entitlement to service connection for an eye disability, to include as secondary to service-connected hypertension, has been raised by the record in a July 2005 Veteran statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also March 2016 Board remand; February 2007 deferred rating decision.  The issue of entitlement to service connection for headaches, to include as secondary to service-connected hypertension and as secondary to the service-connected cervical spine disability, has been raised by the record in an April 2013 Cervical Spine Residual Functional Capacity form, but has not been adjudicated by the AOJ.  See also March 2016 Board remand.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claims must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Thoracolumbar Spine, Cervical Spine, and Supraventricular Tachycardia

In the March 2016 remand, the Board instructed the AOJ to ask the Veteran to identify all private treatment related to his back, neck, radiculopathy of the extremities, and supraventricular tachycardia which has not been previously submitted to VA.  The AOJ was then instructed to undertake appropriate development to obtain any outstanding treatment records.  In April 2016, the AOJ sent the Veteran a letter asking him to identify any such relevant treatment, and to provide authorization forms for VA to obtain treatment records on his behalf.  

In May 2016, the Veteran submitted a packet of evidence which included copies of treatment records from various providers.  With this packet the Veteran also submitted two VA Forms 21-4142a signed in April 2016 identifying treatment from six private medical providers.  It does not appear the AOJ attempted to obtain the records identified by the Veteran.  The Board notes the records from Dr. S., a cardiologist, identified by the Veteran are already of record.  Further, the Veteran submitted copies of the January 2016 records from FRI Florida Radiology.  However, the Veteran has provided authorization to obtain full treatment records from Dr. A.S and from Sentara Northern Virginia Medical Center, as specifically identified by the Board in the March 2016 remand.  Further, the Veteran has submitted copies of his discharge instructions from Parrish Medical Center, but no treatment records have been obtained for the October 2013 hospitalization identified by the Veteran.  The VA Form 21-4142a indicates the Veteran has seen Dr. J.R.C. from January 2003 to present, however treatment records from Dr. J.R.C. currently associated with the evidentiary record date up to about August 2003, with only a few letters and/or forms completed by the doctor after that date.  See also April 2013 Residual Functional Capacity form completed by Dr. J.R.C. (states he has seen the Veteran three times per year since 2003, including for his supraventricular tachycardia, neck and back pain).

VA's duty to assist also includes attempting to obtain relevant medical treatment records that have been adequately identified.  38 C.F.R. § 3.159(c)(1) (2016).  Accordingly, on remand the AOJ should undertake appropriate development to obtain the treatment records from Dr. J.R.C., Parrish Medical Center, Sentara Northern Virginia Medical Center, and Dr. A.S. as identified by the Veteran in the April 2016 VA Forms 21-4142a.

As further development is necessary regarding identified private treatment records, on remand, the AOJ should also obtain any updated VA treatment records.


Radiculopathy of the Right Lower Extremity and TDIU

In the April 2012 rating decision, the AMC granted entitlement to service connection for right lower extremity radiculopathy, with a separate evaluation of 10 percent effective September 23, 2002.  In his May 2012 notice of disagreement, the Veteran contended that private medical records established L4-L5 radiculopathies as early as December 1995.  The Board notes the Veteran's service-connected thoracolumbar spine disability has been characterized as dorsolumbar myositis with bilateral L-4 and L-5 radiculopathy, and rated as 40 percent disabling, since May 10, 1996.  See July 1997 rating decision.  In October 1998, the Veteran filed his claim seeking an increased disability rating for his service-connected thoracolumbar spine disability.  Therefore, the Board finds the appeal regarding an effective date for the grant of a separate disability rating for radiculopathy of the right lower extremity is inextricably intertwined with the Veteran's claim of entitlement to an increased disability rating for his thoracolumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, the Board will defer decision on the matter.

Finally, the Board finds the Veteran's claim for TDIU is inextricably intertwined with the remanded claims for increased disability ratings.  See December 2013 VA Form 21-8940 (unemployable due to neck, back, and heart conditions).  Accordingly, the Board will defer decision on the matter.  See Harris, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain the outstanding treatment records identified by the Veteran in the April 2016 VA Forms 21-4142a, to include Parrish Medical Center from October 2013, Sentara Northern Virginia Medical Center from July 2011 to December 2013, Dr. A.S. from April 2013, and Dr. J.R.C. from August 2003 to the present.  When contacting the Veteran to obtain any necessary releases, the AOJ should provide the full names of Dr. A.S. and Dr. J.R.C. as identified in the April 2016 VA Form 21-4142a to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include treatment records from the Orlando VAMC dated from January 2017 to the present.  All obtained records should be associated with the evidentiary record.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate the claims.  Regarding the Veteran's claim for entitlement to a TDIU, the AOJ should specifically consider the functional effects of all of the Veteran's service-connected disabilities, to include his service-connected mental conditions.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

